DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: It is suggested that applicant amend instances of “a first air pipeline” to --a second air pipeline--, for example, in paragraphs 13, 14, and 35-36. Further it is suggested that applicant amend instances of “a second air pipeline” to --a first air pipeline--, for example, in paragraphs 6, 31, and 36. This suggestion is to correspond the labelling of the pipelines in the specification to the labelling in the claims. In the claims, the “second air pipeline” is recited without first reciting the first air pipeline. Therefore, it is suggested that applicant amend the air pipeline in claim 1 to recite --a first air pipeline--. It is suggested applicant amend the labelling in the specification as well to make the overall disclosure more clear. 
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1: 
line 1: it is suggested that “A detachable and interchangeable hand-and-foot massager for separate use” be amended to --A detachable and interchangeable hand-and-foot massager 
lines 6 and 11: it is suggested that “a hand and foot massage device” be amended to --a percussive hand and foot massage device-- to make it more clear that the hand and foot massage device is separate from the previously recited “hand massager and foot massager”.
line 7: “the upper cover of the main body is buckled on the base of the main body” should be corrected to --the upper cover of the main body is coupled to the base of the main body--.
In line 14: “and an airbag assembly, the massager upper cover is buckled” should be corrected to -- and an airbag assembly, wherein the massager upper cover is coupled--
In line 17: “a second air pipeline, and a top end of the second air pipeline” should be corrected to -- an 
In claims 2-10: 
line 1: it is suggested that “A detachable and interchangeable hand-and-foot massager for separate use” be amended to --A detachable and interchangeable hand-and-foot massager 
In claim 2, line 2: “a hand and foot massage device” should be amended to --a percussive hand and foot massage device--
In claim 4
Line 3: “a first air pipeline” should be corrected to --a second air pipeline--.
Line 8: “the first air pipeline” should be corrected to --the second air pipeline--.
In claim 10, line 2: “wherein the main base is further provided with a buckle, the hand massager or the foot massager” should be corrected to --wherein the base of the main body is further provided with a buckle, and the hand massager or the foot massager--.
In claims 2-10, line 1: Line 1: “a detachable and interchangeable hand-and-foot massager for separate use” be amended to --a detachable and interchangeable hand-and-foot massager for separate use as either a hand massager or a foot massager--.
In claim 6: 
In line 2: “wherein the airbag assemble” should be corrected to --wherein the airbag assembly--
In line 3: “the airbag front cover is buckled with the airbag bottom cover” should be corrected to -- the airbag front cover is coupled with the airbag bottom cover--
Appropriate correction is required.



Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claim 1 Vanderstegen-Drake (US PGPub 2015/0173999), the closest prior art, discloses a massager comprising a main body and a detachable hand massager, the main body having an embedded slot and an inflation pump within. Vanderstegen-Drake further teaches 
Vanderstegen-Drake teaches a hand massage device to specifically treat rheumatoid arthritis and is intended for bed- and wheelchair-bound patients. Therefore, it would not have been obvious to one skilled in the art, to provide a detachable foot massage device to the system of Vanderstegen-Drake since the invention is specifically for the hands and this would destroy the intended use. Further, doing so would require one skilled in the art to design a foot massage device to specifically fit within the main body of the massage device.
Further, it would not have been obvious to one skilled in the art to modify the massage device of Vanderstegen-Drake to have the specific features of connection. The instant application requires the main body to have an embedded slot from which a joint of the inflation and deflation device extends and requires that the detachable hand or foot massager have an outwardly protruding block with a connector fixedly mounted in the block, the connection being made by snapping the block within the embedded slot and connecting the joint to the 
Further it would not have been obvious to modify Vanderstegen-Drake with “a hand and foot massage device located between the upper cover and base of the main body”. Vanderstegen-Drake is designed as such that it would be more obvious to such an acupressure element to the detachable hand massager. To add it to the main body would require significant redesign of both the main body and the detachable hand massager.
Accordingly, claim 1 and dependents therein patentably define over the prior art.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou (US PGPub 2019/0321259) which discloses an acupuncture foot massage device; Sykes (US 5,241,953) which discloses a cabinet for the hands or foot that applies fluid pressure for massage; Chen (US PGPub 2011/0015553) which discloses a leg massager that uses an inflation assembly and acupressure elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/S.G./Examiner, Art Unit 3785  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785